--------------------------------------------------------------------------------

Exhibit 10(c)
 
[logo.jpg]

CORPORATE GOVERNANCE GUIDELINES
 
SUMMARY
The TrustCo Bank Corp NY (“TrustCo” or the “Company”) Board of Directors (the
“Board”) recognizes its responsibility to assure the success of the Company
through sound oversight of the business and through adherence to legal and
regulatory requirements and to the Company’s own policies.


Each member of the Board owes a duty of loyalty to the Company. Directors have
an obligation to provide ethical leadership and personal integrity while always
acting in the best interests of the Company and its shareholders.


The Board understands its role of increasing shareholder value and overseeing
the Company’s business for the benefit of shareholders.


TRUSTCO BANK CORP NY CORPORATE GOVERNANCE GUIDELINES


BUSINESS ETHICS
The Board believes that the long-term success of the Company is dependent upon
the maintenance of an ethical business environment that focuses on adherence to
both the letter and the spirit of regulatory and legal mandates. The Board
expects management to conduct operations in a manner aligned with the Board’s
view.


BOARD MEMBERSHIP SELECTION
Each Board member is responsible for identifying candidates who may be suitable
for election to the Board. Specific information on the desired characteristics
of potential candidates and the responsibilities of existing Board members in
regard to nominations of new directors is included in the Charter of the Board’s
Nominating and Corporate Governance Committee.


BOARD LEADERSHIP
Chair
The Board should have the flexibility to make the choice of Board leadership in
any way that it deems to be in the best interests of the Company. Therefore, the
Board does not have a policy on whether or not the role of the President/Chief
Executive Officer and Chairman should be separate and, if it is to be separate,
whether the Chairman should be selected from the non-employee Directors or be an
employee.
 
 
9

--------------------------------------------------------------------------------

 


BOARD COMPOSITION AND PERFORMANCE


Board Meeting Attendance and Preparation
Attendance at all Board meetings, appropriate Board Committee meetings and
annual meetings is expected, however it is recognized that circumstances will
cause Directors to miss meetings from time to time. Repeated absences by a
Director from such meetings will be considered by the Nominating and Corporate
Governance Committee in its deliberations with respect to the renomination of
such Director. Each Director is expected to be fully prepared for Board and
Committee meetings. Company management is responsible for the timely delivery of
meeting materials in advance of all meetings.


Committees
The Bylaws of the Company provide for the Board to appoint members to special
committees as may seem necessary or desirable.  There are currently three
committees, the Audit Committee, Compensation Committee and Nominating and
Corporate Governance Committee.


Committees and Committee Structure
 

 
●
At least once each year, the Board will consider and vote upon committee
memberships for the next year, and the Board may reassign committee
responsibilities from time to time to the extent necessary or appropriate.

 
 
●
At least once each year, the Board will consider and vote upon the committee
members who will serve as chairs of such Board committees.

 
 
●
The Board will form and delegate authority to committees when appropriate.

 
 
●
At least once each year, the Board will review the performance of its
committees.

 
Executive Session of Directors
The Directors who are independent (as that term is defined in the listing
standards of The NASDAQ Stock Market) shall meet in Executive Session on a
regular basis (at least twice annually).


Confidentiality
It is essential that all Directors respect the confidentiality of all Board
discussions and decisions. Confidentiality is essential for the effective
functioning of the Board and for the protection of the Company and its
shareholders.  Violations of this obligation will be addressed by the Nominating
and Corporate Governance Committee or the full Board. Any Director who is found
to have violated his or her obligation of Confidentiality will not be
renominated to the Board and may be asked to resign from the Board.


Term Limits/Continuing Board Service
The Board does not believe it should establish term limits. Under the Company’s
certificate of incorporation and bylaws, there are three classes of Directors
who generally stand for re-election every three years as the Board determines an
individual’s suitability to stand for re-election. The Nominating and Corporate
Governance Committee is responsible for reviewing expiring terms of Board
Members and after a review of the Directors’ performance and contribution during
their previous term, making appropriate recommendations for re-election.
Directors understand that their lives are dynamic and that the ability of a
Director to serve effectively may vary with changes in the Director’s work and
personal life. The Board encourages each Director who stands for re-nomination
to examine and determine his/her own qualification for continued Board service.
 
 
10

--------------------------------------------------------------------------------

 


Board Limit on Publicly Traded Companies
Directors are not allowed to serve on more than four boards of directors of
publicly traded companies, including TrustCo, and none of such other companies
may be a financial institution or a parent company of a financial institution.


Directors Who Change Their Job Responsibility
Directors who significantly change the job responsibility they held when they
were elected to the Board should submit a letter of resignation. This would not
necessarily result in the Director leaving the Board. However, it is an
opportunity for the Board to review the appropriateness of continued Board
membership.


Conflicts of Interest/Company Reputation
When a Director determines that he/she is in a potential conflict of interest
with regard to such Director’s service on the Board, he/she must comply with
applicable provisions of the Company’s Code of Conduct and immediately notify
the Board of the potential or actual conflict of interest and disqualify
himself/herself from discussing or voting on that particular matter.  Any
Director who is involved in a situation that may be detrimental to the Company’s
reputation is expected to communicate with the Board and offer to resign if in
the best interest of the Company.


Board Compensation Review
The Compensation Committee of the Board should periodically review the status of
Board compensation levels. As part of a Director’s total compensation, and to
create direct linkage with corporate performance, the Board may pay a portion of
the Director’s compensation in the Company’s common stock.


Stock Ownership
The Board believes Directors and designated members of Senior Management should
have a financial investment in the Company. Each Director is expected to own at
least 10,000 shares (including options) within four years of being elected to
the Board. Ownership guidelines for members of Senior Management are as follows:
 
 
●
Chief Executive Officer 350,000 shares (including options)

 
 
●
Executive Vice Presidents 250,000 shares (including options)

 
These guidelines for members of senior management are expected to be achieved
within four (4) years of being appointed to their positions. Shares acquired
through the exercise of stock options or through awards of restricted shares
must be retained by executives until the required share ownership threshold has
been met.
 
Hedging of Company Stock
Directors and executive officers of the Company are prohibited from hedging
Company shares through the use of options, forward transactions or other means.
 
 
11

--------------------------------------------------------------------------------

 


CERTAIN AREAS OF BOARD INVOLVEMENT AND INTERACTION


The Board’s Role in Strategic Planning
The Board will take an active role in strategic planning, implementation and
appraisal, realizing that strategy review is one of the Board’s most important
responsibilities.


Succession Planning & Leadership Development
The Board will require the President to give an annual report on the status of
succession planning, including the President Succession Plan. Periodically, the
Board will require a plan regarding leadership development for the Company.


Board Development
The Board is committed to supporting continuing education for all its members
through the use of both internal and external resources.


Board Access to Senior Management
Board members have complete access to the Company’s executive officers. Board
members, in their own good judgment, should assure that this contact is
constructive and not distracting to the business operation of the Company.  The
Board encourages executive management, from time to time, to bring Vice
Presidents and division heads into Board meetings to provide meaningful
additional insight on the specific subject matter; make presentations regarding
major projects; and expose high potential managers to the Board.


Board’s Ability to Hire Consultants
The Board has the express authority to hire its own consultants, as it deems
appropriate.


Board’s Interaction with Institutional Investors, the Press, Customers, etc.
Communications with institutional investors, media and similar outside parties
is the responsibility of the President/Chief Executive Officer, Chief Financial
Officer, Chief Banking Officer and the Company spokesperson. Any requests by the
press for commentary from Board members should be referred to the President. If
comments from the Board are appropriate in a given situation, they should come
from the Chairman or a Director designated by the Board.


Business Referral
Directors are expected to promote the Company within their spheres of influence
and to assist the Company in developing new business.
 
 
12

--------------------------------------------------------------------------------